DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are.
The original claim 1 line 3 recites the step of 

Placing a wafer over and contacting the slurry

The method step is unclear where the wafer is place and what contacts the slurry

Perhaps  claim 1 line 3 should be amended to recite 

placing a wafer over the pad and contacting the slurry with the wafer

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and  3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (CN 103072069B using the Machine Generated English Translation provided wherewith) .

The prior art of Lu et al teaches a magneto-rheological effect viscoelastic clamping porcelain substrate flexible polishing device and method where a magneto-rheological work liquid (slurry) is passed through a circulating pipe that is connected to the disk (polishing pad).

Regarding claim 1: The prior art of Lu et al teaches a method of chemical-mechanical polishing (CMP), comprising: dispensing a slurry (working fluid 15) over a polishing pad via circulating pipe 16, the slurry comprising magnetizable abrasives (see Title and [0005]; placing a wafer  (substrate 6)over and contacting the slurry; producing a first magnetic field, the first magnetic field forcing the magnetizable abrasives toward the wafer see [0055]; and polishing the wafer with the slurry by rotating the wafer or the polishing pad or both, see [0056] .
Regarding claim 3: The method of claim 1 further comprising using a second magnetic system (via magnetic sleeve 4) to produce a second magnetic field, the second magnetic field forcing some of the magnetizable abrasives away from the wafer.  See [0045] and [0056] – [0058] of Lu et al.

Regarding claim 4: The method of claim 3, wherein the second magnetic field forcing the some of the magnetizable abrasives away from the wafer comprises the some of the magnetizable abrasives being directly below the wafer.  See the discussion of the adjusting the swing speed of the grinding head spindle 1 see [0056] – [0058] movement of wafer relative to pad which has slurry disposed therein.

Regarding claim 5: The method of claim 3, wherein the second magnetic field forcing the some of the magnetizable abrasives away from the wafer comprises the some of the magnetizable abrasives being laterally displaced from the wafer. See the discussion of the adjusting the swing speed of the grinding head spindle 1 see [0056] – [0058] movement of wafer relative to pad which has slurry disposed therein.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (CN 103072069B using the Machine Generated English Translation provided wherewith)  in view of Siddiqui et al (US 6,979,252).
The teachings of Lu et al were discussed above.
The prior art of Lu et al fails to teach 
The method of claim 1 further comprising: after polishing the wafer, reducing or removing the first magnetic field; and rinsing the wafer and the polishing pad.
The prior art of Siddiqui et al teaches a low defectivity product slurry for CMP and the associated production method. In col. 6 lines 58 and 59 Siddiqui et al teaches the step of rinsing the wafer with wafer after polishing to limit defects and contamination due to the abrasives. Thus, the prior art of Siddiqui et al suggests that it is known to implement a rinse step after CMP and should be thus be incorporated in the method of Lu et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to implement a rinse step after CMP as suggested by Siddiqui et al and should be thus be incorporated in the method of Lu et al.


Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (CN 103072069B using the Machine Generated English Translation provided wherewith)  in view of Brown (US 2003/0019577).

The teachings of Lu et al were discussed above.

Namely, regarding claim 9. The method of Lu, comprising: dispensing a slurry ((working fluid 15) via circulating pipe 16) over a polishing pad, the slurry comprising magnetizable abrasives (see Title and [0005]; applying a first magnetic field from a first magnet disposed above the polishing pad; polishing a wafer disposed within the first magnetic field; Though Lu does teach an additional magnetic field (via magnetic sleeve 4).

The prior art of Lu fails to teach a second magnet disposed below the polishing pad; and polishing the wafer disposed within the second magnetic field.  
 
The prior art of Brown et al illustrates magnets above and below the wafer in Figures 4-6.
See [0013] – [0015] where controllers includes magnets. See [0037], [0039], [0041], [0042], [0046], [0050], [0053]. According to Brown et al, the magnetic fields can be controlled to include turning the magnetic control off. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Lu et al with the method of Brown et al to provide a plurality of magnets above and below the pad/wafer and to control the respective magnetic fields as suggested by Brown et al.

Regarding claim 10:	 The method of claim 9, wherein applying the first magnetic field comprises attracting a first portion of the magnetizable abrasives toward the wafer.  
The prior art of Brown et al illustrates magnets above and below the wafer in Figures 4-6.
See [0013] – [0015] where controllers includes magnets. The plurality of magnets creates a plurality of magnetic fields, see [0037], [0039], [0041], [0042], [0046], [0050], [0053] of Brown et al. According to Brown et al, the magnetic fields can be controlled to include turning the magnetic control off. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Lu et al with the method of Brown et al to provide a plurality of magnets above and below the pad/wafer and to control the respective magnetic fields as suggested by Brown et al.


Additionally, the prior art of Lu et al fails to teach:

Regarding claim 11:The method of claim 10, wherein applying the second magnetic field comprises attracting a second portion of the magnetizable abrasives directly downward and away from the wafer.  The prior art of Brown et al illustrates magnets above and below the wafer in Figures 4-6, see [0013] – [0015] where controllers includes magnets see [0037], [0039], [0041], [0042], [0046], [0050], [0053]. The plurality of magnets creates a plurality of magnetic fields, according to Brown et al, the magnetic fields can be controlled to include turning the magnetic control off. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Lu et al with the method of Brown et al to provide a plurality of magnets above and below the pad/wafer and to control the respective magnetic fields as suggested by Brown et al.

 Regarding claim 12:	 The method of claim 9 further comprising applying a third magnetic field from a third magnet disposed below the polishing pad, wherein the third magnet is laterally displaced from the second magnet.  The prior art of Brown et al illustrates magnets above and below the wafer in Figures 4-6. See [0013] – [0015] where controllers includes magnets. The plurality of magnets creates a plurality of magnetic fields, see [0037], [0039], [0041], [0042], [0046], [0050], [0053] of Brown et al. According to Brown et al, the magnetic fields can be controlled to include turning the magnetic control off. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Lu et al with the method of Brown et al to provide a plurality of magnets above and below the pad/wafer and to control the respective magnetic fields as suggested by Brown et al.

Regarding claim 13: The method of claim 12, wherein applying the third magnetic field comprises attracting a second portion of the magnetizable abrasives below and laterally displaced from the wafer. The prior art of Brown et al illustrates magnets above and below the wafer in Figures 4-6. See [0013] – [0015] where controllers includes magnets. The plurality of magnets creates a plurality of magnetic fields, see [0037], [0039], [0041], [0042], [0046], [0050], [0053] of Brown et al. According to Brown et al, the magnetic fields can be controlled to include turning the magnetic control off. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Lu et al with the method of Brown et al to provide a plurality of magnets above and below the pad/wafer and to control the respective magnetic fields as suggested by Brown et al.

Regarding claim 14: The method of claim 9 further comprising, during the polishing the wafer, changing a strength of at least one of the first magnetic field and the second magnetic field.  The prior art of Brown et al illustrates magnets above and below the wafer in Figures 4-6.
See [0013] – [0015] where controllers includes magnets. The plurality of magnets creates a plurality of magnetic fields, see [0037], [0039], [0041], [0042], [0046], [0050], [0053] of Brown et al. According to Brown et al, the magnetic fields can be controlled to include turning the magnetic control off. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Lu et al with the method of Brown et al to provide a plurality of magnets above and below the pad/wafer and to control the respective magnetic fields as suggested by Brown et al.

Regarding claim 15:	 A method, comprising: polishing a wafer with magnetizable abrasives, the polishing the wafer with the magnetizable abrasives comprising: dispensing the magnetizable abrasives over a polishing pad; applying a first magnetic field to the magnetizable abrasives. 
Note the teachings of Lu above. Lu fails to teach the location of the wafer, pad, and first magnetic field wherein the wafer being interposed between a first source of the first magnetic field and the polishing pad; and rotating the wafer against the magnetizable abrasives; and polishing the wafer with other abrasives, the polishing the wafer with the other abrasives comprising: applying a second magnetic field to the magnetizable abrasives, the polishing pad being interposed between a second source of the second magnetic field and the wafer; and rotating the wafer against the other abrasives.  The prior art of Brown et al illustrates magnets above and below the wafer in Figures 4-6. See [0013] – [0015] where controllers includes magnets. See [0037], [0039], [0041], [0042], [0046], [0050], [0053]. According to Brown et al, the magnetic fields can be controlled to include turning the magnetic control off. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Lu et al with the method of Brown et al to provide a plurality of magnets above and below the pad/wafer and to control the respective magnetic fields as suggested by Brown et al.

Regarding claim 16:	The method of claim 15, wherein the other abrasives are non-magnetizable abrasives.  See Lu et al teaches another abrasive SiO2 in [0065].

Furthermore, the prior art of Lu et al fails to teach controlling magnetic fields as recited when the pad, magnets, and wafers are located as claimed.

Regarding claim 17:	 The method of claim 15 further comprising, during the polishing the wafer with the other abrasives, reducing a first strength of the first magnetic field.  

Regarding claim 18:	 The method of claim 17 further comprising, during the reducing the first strength of the first magnetic field, adjusting a second strength of the second magnetic field.  

Regarding claim 19:The method of claim 15 further comprising, during the polishing the wafer with the other abrasives, turning off the first magnetic field.  

Regarding claim 20: The method of claim 15 further comprising, during the polishing the wafer with the magnetizable abrasives, applying a third magnetic field to attract a portion of the magnetizable abrasives to an area above the polishing pad and laterally displaced from the wafer.

The prior art of Brown et al illustrates magnets above and below the wafer in Figures 4-6.
See [0013] – [0015] where controllers includes magnets. The plurality of magnets creates a plurality of magnetic fields, see [0037], [0039], [0041], [0042], [0046], [0050], [0053] of Brown et al. According to Brown et al, the magnetic fields can be controlled to include turning the magnetic control off. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Lu et al with the method of Brown et al to provide a plurality of magnets above and below the pad/wafer and to control the respective magnetic fields as suggested by Brown et al.


Claim Objections
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or fairly suggest regarding claim 6, moving a magnetic feature along a track, the polishing pad being interposed between the wafer and the track. Furthermore, the prior art of record fails to teach or fairly suggest regarding claim 7 the step of moving the magnetic feature along the track where the magnetic feature is directly below the wafer. Finally, the prior art of record fails to teach or fairly suggest regarding claim 8 the step of moving the magnetic feature along the track comprises the magnetic feature being below and laterally displaced from the wafer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Elledge (US 2004/0214514) teaches a method and apparatus of CMP where a magnetorheological fluid is used and a controller 190 is used to control the magnetic fields see [0025], [0027] – [0034].
Chandrasekaran (US 2004/0038625) teaches CMP and apparatus and method where slurry is provided with magnetic particles see [0007] and [0008].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716